 Case: 1:21-cv-00016-MWM Doc #: 99 Filed: 03/26/21 Page: 1 of 8 PAGEID #: 527




                           UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION (at Cincinnati)


Laura Aker, et al.,                           :
                                              :
               Plaintiffs,                    :       Case No. 1:21-cv-00016
                                              :
       v.                                     :       Judge Matthew W. McFarland
                                                      :
ABX Air, Inc., et al.,                        :       Magistrate Judge Karen L. Litkovitz
                                              :
               Defendants.                    :



        MOTION OF OHIO CONTRACTORS ASSOCIATION ADVANCEMENT
         FOUNDATION TO DISMISS ALIAS SUMMONS AND COMPLAINT


I.     INTRODUCTION

       The Ohio Contractors Association Advancement Foundation moves to dismiss the

Complaint served upon it pursuant to Fed. R. Civ. P. 12(b)(1) and (6), for lack of subject matter

jurisdiction and failure to state a claim upon which relief can be granted.

       The Ohio Contractors Association Advancement Foundation was served with an “Alias”

Summons attached to a copy of the Plaintiffs’ Complaint. (See, Exhibit A). The Ohio Contractors

Association Advancement Foundation is neither named as a party nor as an affiliate of any

defendant in the Complaint. The Foundation’s name does not appear anywhere in the entirety of

the Plaintiffs’ Complaint.

II.    BACKGROUND

       The Plaintiffs’ Complaint states on page 18 that their lawsuit is to hold the 48 named

defendant “medical insurance companies, self-funded and/or self-insured employers and/or

employee health plans, medical benefit plan administrators, and/or third-party administrators

                                                  1
 Case: 1:21-cv-00016-MWM Doc #: 99 Filed: 03/26/21 Page: 2 of 8 PAGEID #: 528




accountable for approving and funding fraudulent, unnecessary and/or experimental surgeries on

their insured, the Plaintiffs.”

        The Plaintiffs’ Complaint does not allege that the Ohio Contractors Association

Advancement Foundation is a medical insurance company, self-funded and/or self-insured

employer and/or employee health plan, medical benefit plan administrator, and/or third-party

administrator. The Plaintiffs do not assert that the Ohio Contractors Association Advancement

Foundation approved and funded surgeries on the Plaintiffs. The Plaintiffs’ Complaint does not

set forth facts to establish the Ohio Contractors Association Advancement Foundation is an alias

for any of the Defendants.

        The Plaintiffs’ Complaint does not assert that the Ohio Contractors Association

Advancement Foundation contracted to insure risks located in Ohio or to administer the insurance

of risks, and conducted activities that gave rise to the Plaintiffs’ claims for relief.

III.    STANDARD OF REVIEW

        A Complaint “must allege facts that, if accepted as true, are sufficient ‘to raise a right to

relief above the speculative level’ and ‘state a claim for relief that is plausible on its face.’”

Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007)). A claim is plausible where the factual content “allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). In making this determination, a court must

“construe the complaint in the light most favorable to the plaintiff, accept its allegations as true,

and draw all reasonable inferences in favor of the plaintiff.” Brickerstaff v. Lucarelli, 830 F.3d

388, 396 (6th Cir. 2016) (quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). A




                                                   2
 Case: 1:21-cv-00016-MWM Doc #: 99 Filed: 03/26/21 Page: 3 of 8 PAGEID #: 529




court need not accept as true any conclusory legal allegations that lack specific facts necessary to

establish a claim. Id.

        A.      Motion to Dismiss for Lack of Subject Matter Jurisdiction.

        The Ohio Contractors Association Advancement Foundation challenges the existence of

subject matter jurisdiction pursuant to Rule 12(b)(1). Plaintiffs, therefore, have the burden of

proving jurisdiction to avoid dismissal. Moir v. Greater Cleveland Reg’l Transit Auth., 895 F.2d

266, 269 (6th Cir. 1990).

        The Plaintiffs lack standing to assert claims against the Ohio Contractors Association

Advancement Foundation because their Complaint has not set forth any particularized injury

traceable to the Foundation. Plaintiffs have the burden and must clearly allege that they suffered

an injury that is fairly traceable to the Ohio Contractors Association Advancement Foundation

that is likely to be redressed by a court decision. None of the Plaintiffs assert they suffered any

injury that is traceable to the Ohio Contractors Association Advancement Foundation. They,

therefore, lack standing to bring their action against the Foundation. See Buchholz v. Meyer Njus

Tanick, PA, 946 F.3d 855, 861 (6th Cir. 2020).

        The Plaintiffs’ lack of standing against the Foundation means this Court lacks subject

matter jurisdiction. This Motion requests the Court dismiss any action or claims against the Ohio

Contractors Association Advancement Foundation.

        B.      Motion to Dismiss for Failure to State a Claim.

        While material factual allegations contained in the complaint must be accepted as true,

“complaints in which plaintiffs have failed to plead enough factual detail to state a claim that is

plausible on its face may be dismissed for failure to state a claim.” New Albany Tractor, Inc. v.




                                                 3
 Case: 1:21-cv-00016-MWM Doc #: 99 Filed: 03/26/21 Page: 4 of 8 PAGEID #: 530




Louisville Tractor, Inc., 650 F.3d 1046, 1050 (6th Cir. 2011). Conclusory allegations are not

accepted unless they include specific facts relating to the causes of action. Id.

       The Ohio Contractors Association Advancement Foundation asserts that the Court must

dismiss Plaintiffs’ alias Summons and Complaint for failing to allege against the Foundation a

nonfrivolous underlying cause of action. Plaintiffs have failed to state any claim against the Ohio

Contractors Association Advancement Foundation, let alone a single claim upon which relief can

be granted.

       The Plaintiffs’ Complaint fails to contain sufficient factual allegations to show that at least

one named plaintiff can state a claim against the Ohio Contractors Association Advancement

Foundation that is “plausible on its face.” Twombly, 550 U.S. at 750.

       The Ohio Contractors Association Advancement Foundation moves to dismiss all five

counts in the Complaint.

               a. Plaintiffs’ Complaint Count I: Breach of Contract

       Ohio law permits recovery for a breach-of-contract action when a plaintiff can prove the

following elements: (1) the existence of a contract; (2) performance by plaintiffs; (3) breach by

the defendant; and (4) damage or loss to plaintiffs as a result of the breach. All four elements are

required, but the first and third prong are missing.

       The breach-of-contract claim should be dismissed because Plaintiffs have not identified

any contract with the Ohio Contractors Association Advancement Foundation. Further, the

Plaintiffs have not identified any breach by the Foundation. Pavlovich v. Nat'l City Bank, 435

F.3d 560, 565 (6th Cir. 2006) (citing Wauseon Plaza Ltd. P'ship v. Wauseon Hardware Co., 156

Ohio App.3d 575, 807 N.E.2d 953, 957 (Ohio Ct.App. 2004)).




                                                  4
 Case: 1:21-cv-00016-MWM Doc #: 99 Filed: 03/26/21 Page: 5 of 8 PAGEID #: 531




               b. Plaintiffs’ Complaint Count II: Negligence

       To assert a claim for negligence, Plaintiffs must assert that the Ohio Contractors

Association Advancement Foundation owed them a duty, breached it, and that such alleged breach

was the proximate cause of their damages.

       Plaintiffs have not alleged that the Ohio Contractors Association Advancement

Foundation committed a legally cognizable tort of negligence as described in Count II of the

Complaint. None of the assertions in the Complaint state a facially plausible negligence claim

against the Foundation.

               c. Plaintiffs’ Compliant Count III: Constructive Fraud

       According to Fed.R.Civ.P. 9(b), all claims of fraud must be stated with specificity

regarding “the parties and the participants to the alleged fraud, the representations made, the

nature in which the statements are alleged to be misleading or false, the time, place and content

of the misrepresentations, the fraudulent scheme, the fraudulent intent of the defendants, reliance

on fraud, and the injury resulting from the fraud.” AAA Installers v. Sears Holding Corp.,

764 F.Supp.2d 931, 939 (S.D. Ohio 2011).

       The Plaintiffs have failed to plead with any particularity a claim of fraud against the Ohio

Contractors Association Advancement Foundation.

               d. Plaintiffs’ Complaint Counts IV and V: ERISA

       Counts IV and V of the Plaintiffs’ Complaint fail to contain sufficient plausible facts to

state a claim under the ERISA laws against the Ohio Contractors Association Advancement

Foundation.




                                                5
 Case: 1:21-cv-00016-MWM Doc #: 99 Filed: 03/26/21 Page: 6 of 8 PAGEID #: 532




IV.    CONCLUSION

       The Ohio Contractors Association Advancement Foundation requests this Court grant the

Motion to Dismiss for Lack of Subject Matter Jurisdiction and for Failure to State a Claim.


                                             Respectfully submitted,

                                             /s/ Patrick A. Devine
                                             Patrick A. Devine (OH #0022919)
                                             ICE MILLER LLP
                                             250 West Street
                                             Columbus, OH 43215
                                             (614) 462-2238
                                             Patrick.Devine@icemiller.com

                                             Counsel for The Ohio Contractors Association
                                             Advancement Foundation




                                               6
 Case: 1:21-cv-00016-MWM Doc #: 99 Filed: 03/26/21 Page: 7 of 8 PAGEID #: 533




                              CERTIFICATE OF SERVICE

        I hereby certify that on this 26th day of March 2021, the above Motion of Ohio Contractors

Association Advancement Foundation to Dismiss Alias Summons and Complaint was

electronically filed with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the parties of record.



                                                /s/ Patrick A. Devine
                                                Patrick A. Devine




                                                   7
Case: 1:21-cv-00016-MWM Doc #: 99 Filed: 03/26/21 Page: 8 of 8 PAGEID #: 534




                          EXHIBIT A
